Citation Nr: 1425176	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-22 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for left-side incomplete paralysis of all radicular groups (non-dominant arm), currently rated as 60 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel






INTRODUCTION

The Appellant had active service from November 1966 to November 1968. 

This appeal is from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2012, the Board of Veterans' Appeals (Board) remanded the claim for additional development.  


FINDING OF FACT

1.  The Veteran is right-hand dominant.  

2.  The Veteran does not manifest complete paralysis of the left side.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for left-side incomplete paralysis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1-4.14, 4.124a, Diagnostic Code 8513 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Initially the Board notes that, in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, the Veteran was provided notice as required by the Veterans Claims Assistance Act of 2000 (VCAA).  A November 2007 letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  In this letter, the Veteran also received notice pertaining to the downstream disability rating and effective date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA outpatient treatment reports, adequate VA examination and opinion as well as statements from the Veteran and his representative. 

In this regard, pursuant to the Board's May 2012 remand directive, the RO attempted to obtain private medical records through the Veteran; however, he failed to respond. 

The Veteran was afforded VA examinations in December 2007, January 2009 and June 2012 to address the severity level of the Veteran's service-connected disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Likewise, the Board finds that there was compliance with its May 2012 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there have been changes in the severity of the disability, the Board will need to "stage" the rating to compensate the Veteran for this, irrespective of whether the rating for the disability is an established rating versus initial rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's disability has been rated at 60 percent since the grant of service connection in a February 1969 rating action.  The Veteran claims his disability is more severe than currently rated.

The Veteran has undergone three VA examinations in connection with his appeal for an increased evaluation.  He was examined in December 2007, January 2009 and June 2012.  At the December 2007 VA examination, the Veteran reported that he was wounded by shrapnel penetration to the left arm.  The wound entry was below the left shoulder on the anterior surface of the arm.  He stated that he has left arm weakness since service but was able to work until the previous year.  He added that he was no longer able to use his left arm as a pest exterminator.  His handgrip had weakened and he was unable to flex the index and small fingers.  He did not complain of sensory loss.

Examination of the left upper extremity revealed atrophy and weakness of the intrinsic muscles of the hand, biceps, triceps, and posterior head of the deltoid.  Tendon reflexes at the biceps and triceps were absent.  Bradioradialis reflex was present, but only with reinforcement.  There was sensory impairment to monofilament light touch along the median and ulnar nerves in the left hand.  He considered that the impairment in the left hand was moderately severe.  The examiner concluded that he had moderate impairment in the musculocutaneous, radial, ulnar, and median nerves in the left upper extremity.  

In January 2009, the VA clinician noted that the findings documented at the 2007 VA peripheral nerve examination had persisted with no progression in muscle atrophy, sensory impairment, or weakness.  He described the impairment caused by the service connected disability as moderately severe with significant limitations.  

At the VA peripheral nerve examination in June 2012, the physician reported that in regard to the left side, there was severe pain, paresthesia, and numbness.  On muscle testing, there was 3/5 strength in the elbow extension, wrist flexion, wrist extension, and hand grip.  On the pinch test there was 2/5 strength.  There was also the previously reported atrophy.  The deep tendon reflexes in the left biceps and triceps were 0.  He had 1+ reflexes in the brachioradialis.  Sensory examination was normal in the shoulder area but decreased in the hand/fingers and forearm.  There was severe incomplete paralysis in the radial, median, ulnar, and musculocutaneous nerves.  The examiner reported that left-side functioning was so diminished in the left upper extremity that amputation with prosthesis would equally serve the Veteran.  The physician concluded that the Veteran had severe incomplete paralysis of the left arm and hand.  He added that while the effects of aging are superimposed upon the original disability, the injury itself rendered the arm functionally incapacitated.  

The Veteran's disability is currently rated as paralysis of the radicular group, with severe incomplete paralysis being rated as 60 percent for the minor arm.  38 C.F.R. § 4.124, Diagnostic Code 8513.  A higher rating under this code is warranted when there is complete paralysis.  In cases of complete paralysis, an 80 percent rating is warranted for the minor arm.  Id.  

The Board acknowledges that the Veteran's left sided disability has increased in severity.  This has been demonstrated by the RO's December 2012 grant of special monthly compensation (SMC) for loss of use of the left hand as well as SMC based on housebound criteria.  

Otherwise regarding Diagnostic Code 8513, the record does demonstrate that the Veteran's left upper extremity is productive of complete paralysis.  While the Board agrees with the VA examiner's finding that the impairment of the left upper extremity is severe, this is consistent with the current 60 percent rating according to the minor extremity.  Thus, an increased rating for the left upper extremity is not warranted. 

Extra-Schedular Consideration

The Board also has considered whether an extra-schedular rating is warranted.  The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b). 

The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, it is undisputed that the Veteran is significantly limited or impaired as a result of his service-connected disability, especially since as mentioned he has a rating of 60 percent for this disability.  The Board also sees the RO has granted a total disability rating based on individual unemployability (TDIU), which itself acknowledges the affect and impact this service connected disability has on his ability to work; indeed, this disability is so severe as to effectively preclude him from obtaining and maintaining substantially gainful employment considering his level of education, prior work experience and training, etc.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  But the symptoms associated with the Veteran's left upper extremity (i.e., weakness, numbness) are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim. 

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991). 


ORDER

The appeal is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


